EXHIBIT 16.1 Patrick Rodgers, CPA, PA 309 E. Citrus Street Altamonte Springs, FL 32701 January 21, 2014 Securities & Exchange Commission treet NE Mail Stop 6010 Washington, DC 20549 Dear Sir/Madam: Technologies Scan Corp. has made available to me a copy of its Current Report on Form 8-K, dated January 20, 2014 in which it provides information pursuant to item 4.01 with regard to “Changes in Registrant’s Certifying Account”. I have reviewed the disclosure under Item 4.01 and agree with its statements concerning the scope and results of my engagement as the Company’s prior auditor. Sincerely, /s/ Patrick Rodgers Patrick Rodgers, CPA, PA Altamonte Springs, FL 32701
